PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/902,771
Filing Date: 22 Feb 2018
Appellant(s): Bronkalla et al.



__________________
Molly S. Lawson (Reg. No. 58,890)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding claim 1, at page 8, line 17, Appellant argues that Sharafshahi, “only data regarding a request image study is identified via the index and provided to the entity making the query”, and more specifically, at page 9, line 1, Appellant argues that “this process provides no information regarding other image studies that may be relevant to the request image study nor does the query engine use the index to determine such other image studies.  Rather, the index and associated query process disclosed in Sharafshahi is only used to inform a user whether specifically requested imaging data exists”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Sharafshahi discloses “determine a set of other image studies for the patient based on the metadata”, and “display information regarding the set of other image studies for the patient”.  Sharafshahi [Paragraph 0001] teaches that many medical diagnoses require making a comparison between a current imaging study and a previous imaging study, thus, current medical practices require easy and efficient access to imaging studies, regardless of where the imaging studies were performed.  Sharafshahi [Paragraph 0002] further teaches that embodiments of the invention fulfill these needs, and provide users the access to imaging studies across multiple facilities and repositories. Sharafshahi [Paragraph 0020] teaches that imaging facilities send metadata to the cross site query engine, containing data regarding existing imaging studies that are stored in respective imaging facilities, and in turn, the cross site query engine creates an index utilizing the metadata, 
Sharafshahi [Paragraph 0030] further teaches determining an existence of imaging study data relevant to an imaging study query using the created index, and [Paragraph 0033] teaches that the method may further include tracking a patient using the index, where the index is used to identify various locales where a patient has had imaging studies.  Sharafshahi [Paragraph 0040] teaches enabling users to discover whether relevant data in another facilities exist, which is extremely important in situations where a radiologist reads a patient’s new exam and needs to know if prior exams exist elsewhere, in other words, determining whether data relevant to the image study exists means determining all data relevant to the requested study and the patient, and therefore, relevant data includes other image data, as represented by the prior exams that are relevant to the study 

Regarding claim 1, at page 12, line 17, Appellant argues that “De Swarte suffers from the same deficiencies as Sharafshahi and, in particular, makes no mention whatsoever of determining a “set of other image studies” relevant to a requested image study using instance level metadata or displaying “information regarding the set of other image studies” within the image viewer displaying the specifically requested image study”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that primary reference, Sharafshahi, is relied upon for the teachings of the determination and display of information regarding a “set of other image studies” relevant to a requested image study without downloading image data for each image, as explained above.  However, Examiner respectfully submits that De Swarte also has the ability, and also discloses, the determination of other image studies for the patient and the display of information regarding the set of other image 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
Conferees:
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.